DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 3/2/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite from the disclosure because the definition of the main orientation direction changes based on the DO value:

    PNG
    media_image1.png
    357
    1169
    media_image1.png
    Greyscale

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cellulose acetate-propionate, does not reasonably provide enablement for any other cellulose esters. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are innumerable numbers of cellulose esters. Claims recite mostly material properties. The scope of these claims, therefore, cannot be determined without undue experimentation by one of skill in the art. Applicant provides no other cellulose ester or give any specific teaching on how many possible cellulose esters meet these criteria.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamura et al (US 2017/0296984: prior publication WO 2016/052756).
	Claims recite a cellulose ester membrane limited by its physical properties, most of which appear to be inherent material properties. See MPEP 2112 for rejection under inherency.
	The material of the cellulose ester in Yamamura is cellulose acetate-propionate (as in claim 8) or cellulose acetate-butyrate. Membranes are in hollow fiber form (abstract; [0014], [0016]). Specific properties taught by Yamamura are: tensile strength, tensile elasticity (a measure of the elongation at break), and % hollowness (porosity or void fraction) – see the tables. Particularly, if one uses the equation in the claims, the breakage parameter will fall within the range claimed. For example, Table 1, example 1 has % hollowness 37, tensile strength 102 MPa (applicant defines breaking strength as tensile strength in page 19), and so the breakage parameter is 102*100/(100-37) = 161. Crystal melting temperature is about 2200C, degree of orientation as in claim 7 is 1-1.5, and the J/g value as in claim 2 is >5 in several examples. For claim 5, membrane is described as “homogeneous” in structure (examples). The definition (in applicant’s disclosure) of bicontinuous structure as in claim 6 relates to the three-dimensional interconnected pores in the membrane, which is what is found in such membranes. Evidence of this is the formation of the fine pores by extraction of plasticizers, etc., as seen in [0025]-[0028].

	Crystallinity as in claim 3 is not explicitly stated, but would be inherent when the crystal melting and the J/g values are met. This also supported by applicant’s disclosure in line 15 of page 12.
	The relaxation time in claim 4 is a material property as well, and further evidenced by applicant’s disclosure at page 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777